Exhibit 10.41

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amendment (“Amendment”) to the Amended and Restated Employment
Agreement by and between Natural Alternatives International, Inc., a Delaware
corporation (“Company”), and Mark A. LeDoux (“Employee”), dated effective as of
January 30, 2004, and most recently amended June 28, 2010 (“Agreement”), is made
and entered into effective as of July 1, 2013. Unless otherwise defined herein,
capitalized terms shall have the meanings given them in the Agreement.

1. Pursuant to Section 4(a) of the Agreement, Employee’s base salary is hereby
increased to Three Hundred Fifteen Thousand Dollars ($315,000) effective as of
July 1, 2013.

2. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of July 1,
2013.

 

EMPLOYEE /s/ Mark A. LeDoux Mark A. LeDoux COMPANY

Natural Alternatives International, Inc.,

a Delaware corporation

/s/ Ken Wolf Ken Wolf, Chief Financial Officer